DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In view of the amendment to the independent claims to require exosomes having miR-26, the species requirement is withdrawn and the non-elected species are rejoined with the elected species and examined.
Drawings
The drawings were received on 4/21/21.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages, filed 4/21/21, with respect to the rejections of claims 10-17, 26, 28, 30, 32-39, 41, and 43-51 under improper markush group, 112(b) and 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn because of the amendment to claims 10 and 38.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claims 10 and 38 and the addition of new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17, 26-36, and 38-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces exosomes having a microRNA (miR-26b, miR-9, miR-196b, miR-122, miR-7a, miR-122, miR-1906, miR-7a, miR-21, miR-22, miR-24. miR-34a, miR-155, miR-195, miR-677, miR-541, miR-125b, miR-500, miR-466j, miR-544, miR-1a-2, miR-1194, or miR-700) level of a subject not diagnosed as having the fibrotic liver disease.
In view of the broadest reasonable interpretation of the invention, the claimed method embraces exosomes having (decreased or increased) expression level from a subject compared to a subject having a liver fibrosis.  
Paragraph 154 discloses isolated exosomes from mice serum.  Microarray analysis revealed significant alterations in the expression of many hundreds of miRs 
The claimed invention broadly embraces a genus of subjects and exosomes.  There is a substantial variation amongst the exosomes, microRNAs levels and/or subjects embraced by the claimed invention.  
The source of exosomes embraces exosomes isolated from one or more blood, urine, saliva, breast milk, lymphatic fluid, serum or plasma.  In view of the as-filed specification, there is a variation amongst miRNAs levels in plasma exosomes.  A person of skill in the art would possess the knowledge that the expression level of a microRNA varies depending on the exosome type and subject and/or disease.  The expression level of a microRNA in one exosome type would not indicate that the same expression would be observed in a different type of exosome from a different part of the body.  There is a substantial variation amongst the miRNA profile in subjects and/or body fluid embraced by the claimed invention.  The disclosure of the expression level of a miRNA in serum exosomes from mice liver fibrosis is not considered a representative example of the genus of the miRNA profile of a subject that is suffering 
The level of microRNAs recited in the claims is not supported by the as-filed specification because the level embraces exosomes either having up-regulation or down-regulation.  There is a lack of written description for the breadth of exosomes having a microRNA level(s).  Some of the claimed microRNAs are up-regulated while the other are down-regulating or not expressed at a significant level to be considered up-regulated or down-regulated.
In addition, neither the prior art nor the instant disclosure provide written support for miRNA expression levels in murine serum exosomes having hepatic fibrosis and healthy mice would represent in a genus of subjects (e.g., human).  The specification only provides written support for liver fibrosis and exosomes in serum from a murine subject that is not suffering from liver fibrosis.  There is no structure-function relationship between exosomes from serum of a subject that does not have liver fibrosis, wherein the exosomes have a lack of up-regulation of a claimed miR compared to a subject that is suffering from a fibrotic liver disease to a genus of exosomes from a body fluid not having the fibrotic disease.
Furthermore, with respect to the limitation ‘preventing a fibrotic liver disease in a subject in need thereof’ comprising an effective amount of the pharmaceutical 
With respect to claim 17 directed to the exosomes are allogenic or autologous to the subject receiving the exosomes, the as-filed specification does not disclose autologous exosomes because autologous exosomes are from the same subject.  The subject has or eventually will have a fibrotic disease.   If the subject has the disease, then the subject cannot be the source of exosomes.  In addition, the instant disclosure does not describe how to identify a subject who might eventually have the disease and isolate and store exosomes for future usage.  The specification does not demonstrate possession of the invention.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of treating or preventing a liver fibrotic disease using an effective amount of exosomes isolated from a healthy subject as recited in 

Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive.
The amendment limiting claim 10 and claims dependent therefrom to liver fibrotic disease addresses one part of the written description rejection, but does not overcome other issues raised under the rejection.
Applicant’s argues that paragraph 71 of the present specification defines “effective amount” and exemplified amounts were tested and identified in the experimental models as disclosed in examples 3 and 6.  One of skill in the art would understand that the inventor had possession of the effective amounts at the time of filing.
The argument is not found persuasive because the amounts in paragraph 71 are directed to a generic contemplation of the term and require further experimentation to determine what amount would achieve preventing.  The generic contemplation does not actually disclose whether or not any amount would prevent liver fibrosis in a subject.  Examples 3 and 6 are directed to treating liver fibrosis in mice in a lab (controlled setting) and not preventing liver fibrosis in mice.  Mice developing fibrosis in a lab environment does not represent liver fibrosis in any subject because fibrosis in the subject can develop at an unknown time point unlike in the lab setting when the mice were exposed to an agent to induce the fibrosis.  There is nothing of record that the 
Applicant argues that paragraph 141 and examples 4 and 5 (Figures 3 and 4) provide evidence of a prophylactic benefit.
Applicant’s argument with respect to paragraph 141 is not found persuasive because generic contemplation of an undefined or large genus of amounts does not lead the skilled artisan to any specific amount that would be considered to actually prevent liver fibrosis.
Applicant’s arguments are also not found persuasive because as mentioned above the examples were performed in a lab setting where the skilled artisan induced liver fibrosis.  This is not consider to represent a genus of subjects because unless the subject is exposed to an agent that induces fibrosis, it is unknown if the subject will ever develop liver fibrosis.  In addition, the exosomes are from serum and the claimed method embraces any source for the exosomes.  There is nothing of record to support that exosomes from serum would represent exosomes from any source in a healthy subject.
Applicant argues that autologous exosomes have written support because examples 2 and 7 investigated microRNA profiles of circulating exosomes from healthy subjects and those of subjects having hepatic fibrosis and identified exosomes miRs expressed significantly higher or lower (Figures 1, 2, 6, and 7 and present claims 12, 13, 56, and 57).  The skilled artisan would understand such different miR profiles can be used to identify a subject who is considered healthy now and who is having a hepatic fibrosis, exosomes of the healthy subject can then be isolated and stored for future 
Applicant’s arguments are not found persuasive because the claimed method embraces any source for the exosomes and the specification only provides written support for mice serum.
With respect to storing cells from any subject before they develop fibrosis, the argument basically indicates storing exosomes from any subject because any subject might develop liver fibrosis in its lifetime.  There is nothing in the instant disclosure that would support picking any subject and isolating exosomes from any source in the subject and storing them in case the subject develops hepatic fibrosis.  Basically, the applicant is claiming to isolate exosomes from any subject is equivalent to pre-empting the future before it has arrived.  See Fiers v. Revel, 984 F.2d 1164 (Fed. Cir. 1993).  This would indicate that the instant disclosure does not have written support for autologous cells recited in claim 17.  

Claims 10-17, 26-36, and 38-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating liver fibrosis in mice in need thereof comprising administering a composition comprising exosomes isolated from mice that is not diagnosed as having fibrotic disease, wherein the exosome express miR-26b, does not reasonably provide enablement for treating or preventing liver fibrosis in a genus of subjects using a genus of exosomes.  The specification does not enable any person skilled in the art to which it make and use the invention commensurate in scope with these claims.
The claimed invention broadly reads on using a genus of exosomes having a miR-26b level and additional microRNAs to treat or prevent liver fibrosis in a genus of subjects.
Paragraph 154 discloses isolated exosomes from mice serum.  Microarray analysis revealed significant alterations in the expression of many hundreds of miRs after either 1 week or 5 weeks after CCL4 treatment as compared to their respective controls.  The applicants confirmed several miRs previously reported to be altered in fibrotic liver and several exosomal miRs that have not yet been reported in the prior art (up-regulation of miR-26b or 122 and down-regulation of miR-9 or 196b).  Figure 1 appears to disclose that miR-26b-5p is upregulated in liver fibrosis in mice and at 1 and 3 weeks.  Figure 6 show differential expression of miRs in healthy and fibrotic mice and disclose healthy high and healthy low microRNAs.
At the time of the effective filing date, the skilled artisan would understand that expression levels of miRNA varies depending on the source of the exosome (blood, serum, breast milk, lymphatic) and/or type of subject (diseased or healthy).  A person of skill in the art cannot reasonably extrapolate from exosomes from mice having hepatic fibrosis or healthy mice to a genus of exosomes from subjects having the fibrosis or healthy subjects.  There is nothing of record to teach the skilled artisan that any subject would have exosomes having a miR-26b and other claimed microRNA molecules.  In view of the lack of teaching in the specification for what exosomes have the desired biological activity, the skilled artisan would be required to isolate exosomes from 
In addition, Ha et al. (Acta Pharm Sin B, 2016, 6: 287-296, of record) disclose that exosome therapy faces challenges as a pharmaceutical delivery vehicle (page 294).  “Currently, there are no distinct optimal purification techniques for isolation of exosomes with high purity (page 294).”   The applicants does not address this issue in the specification for how to make enough exosomes for use in the claimed methods.
The working examples in the specification are limited to mice and the prior art of record and the applicants do not teach that a skilled artisan without an undue amount of experimentation could reasonably extrapolate from the results to practicing the full scope of the claimed invention.
  With respect to claim 17 directed to the exosomes are allogenic or autologous to the subject receiving the exosomes, the as-filed specification and the prior art of record do not teach how to use autologous exosomes because autologous exosomes are from the same subject.  The subject has or eventually will have a fibrotic disease. If the subject has the disease, then the subject cannot be the source of exosomes. In addition, the instant disclosure does not teach that is routine in the prior art to identify a subject who might eventually have the disease or associated disorder and isolate and store exosomes for future usage.
Paragraphs 71 and 118 provide a generic contemplation of the term “effective amount” and a broad range for the amount.  Example 4 discloses exosomes from serum 
In view of the breadth of the claimed invention, this would take an undue amount of experimentation since one of skill in the art would not be able to discern an appropriate dosage or method of use based on knowledge of exosomes and/or miRNAs without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of .
Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that claims 10 and 38 have been amended to recite a fibrotic liver disease, but not other fibrotic or associated disorders, the argument is found partially persuasive because the scope of enablement was limited to mice and not a genus of subjects.
Applicant argues that paragraphs 71 and 144 and examples 3 and 6 provide enablement for the term “effective amount” and the skilled artisan would be able to optimize effective dosages without undue experimentation.
Applicant’s arguments are not found persuasive because paragraphs 71 and 144 generically contemplate effective amount and do not actually teach that any amount contemplated or embraced by the generic disclosure in the specification can actually be used to prevent liver fibrosis in a subject in need thereof.  The prior art of record does not disclose that it was routine for the skilled artisan to determine an effective amount of exosomes to prevent hepatic fibrosis.  The skilled artisan would look to the specification for how to carry out the claimed invention and would not find it.  The lack of teaching in the specification would indicate that it would take an undue amount of experimentation to practice the full scope of the claimed method.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635